987 So. 2d 1268 (2008)
F.S., Natural Father of P.S., a Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES, Appellee.
No. 1D08-0593.
District Court of Appeal of Florida, First District.
August 15, 2008.
F.S., pro se, Appellant.
Kelsey C. Burnette and Pamela K. Davis, Gainesville, for Appellee.
Thomas A. Daniel, Gainesville, Guardian Ad Litem, and Wendie Michelle Cooper, Orlando, Guardian Ad Litem.
PER CURIAM.
To the extent the order under review denying the father's motion for clarification and to vacate, dismiss, dissolve, or set aside dependency denies relief under Florida Rule of Juvenile Procedure 8.270(b), it is affirmed. See Fla. R.App. P. 9.130(a)(5) (2008). Treating certain of the papers on which the appeal was taken as a petition for writ of certiorari seeking review of the trial court's post-dependency placement of P.S., the petition is denied. See S.H. v. Dep't of Children & Families, 950 So. 2d 1267, 1268 (Fla. 5th DCA 2007).
BENTON, VAN NORTWICK, and HAWKES, JJ., concur.